May 17, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
   THE UNIVERSITY OF TEXAS MEDICAL BRANCH AT GALVESTON,
                          Appellant

NO. 14-15-00449-CV                          V.

CAROLYN CALLAS, RAY CALLAS AND JAMIE CALLAS, INDIVIDUALLY
AND AS THE REPRESENTATIVES OF THE ESTATE OF GERALD CALLAS
      AND FOR AND ON BEHALF OF ANY WRONGFUL DEATH
                   BENEFICIARIES, Appellees
               ________________________________

      This cause, an appeal from the order in favor of appellees, Carolyn Callas,
Ray Callas and Jamie Callas, Individually and as the Representatives of the Estate
of Gerald Callas and for and on behalf of any Wrongful Death Beneficiaries,
signed, May 4, 2015, was heard on the transcript of the record. We have inspected
the record and find no error in the order. We order the order of the court below
AFFIRMED.

      We order appellant, The University of Texas Medical Branch at Galveston,
to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.